Citation Nr: 1039312	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-16 837	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected right shoulder strain (also claimed as right 
shoulder bursitis).

3.  Entitlement to an initial rating in excess of 10 percent for 
service- connected lumbar strain (also claimed as lumbar 
paravertebral myositis)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk
INTRODUCTION

The Veteran served on active duty from February 1986 to July 
1990.

The original rating decision issued by the Department of 
Veterans' Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO) in June 1993 denied service connection for bilateral 
chondromalacia patella.  Thereafter, service connection for 
bilateral chondromalacia patella was again denied in August 1997. 
The Veteran sought to reopen his case in July 2001, September 
2001, and January 2005.   

This matter comes before the Board of Veterans' Appeals (the 
Board) from a September 2005 rating decision issued by the 
Decatur, Georgia, RO, which denied the Veteran's claim for 
service connection for a bilateral knee disability because the 
evidence submitted was not new and material.  

The issues of bilateral hearing loss, tinnitus, traumatic brain 
injury (TBI), and headaches secondary to TBI have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to an initial rating in excess of 10 
percent for service-connected right shoulder strain (also claimed 
as right shoulder bursitis) and entitlement to an initial rating 
in excess of 10 percent for service- connected lumbar strain 
(also claimed as lumbar parvertebral myositis) are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

Further, the issue on appeal, whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a bilateral knee disability, is REMANDED to the RO 
via the AMC, in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Review of the claims file reveals that notice in this regard 
(February 2005) was incomplete and confusing with regard to the 
claim to reopen the previously denied claim of entitlement to 
service connection for a bilateral knee disability.

In addition, in a February 2010 statement, the Veteran expressed 
disagreement with the assigned rating for his back and right 
shoulder disabilities in a January 2010 rating.  This statement 
is accepted as a timely notice of disagreement (NOD) with the 
rating decisions cited on these issues, but an SOC has not been 
issued.  See 38 C.F.R. §§ 20.201, 20.302(a) (2009).  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) held that when an appellant files a timely NOD 
and no SOC is issued, the Board should remand, rather than refer, 
the issue to the RO for the issuance of an SOC.  Consequently, 
these matters will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the attempt to reopen claim of 
service connection for a bilateral knee 
disorder, the AMC/RO should issue a letter 
which includes notification of the evidence 
of record, notification of the information 
that is necessary to establish service 
connection for a bilateral knee disorder, and 
notice regarding the evidence and information 
necessary to reopen the claims, pursuant to 
Kent, supra.

2.  The RO should issue to the Veteran and 
his representative an SOC addressing the 
claims regarding entitlement to an increased 
rating for his back and right shoulder 
disabilities for any applicable time period.  
All applicable criteria should be addressed 
in the SOC, to include 38 C.F.R. § 3.105(a).  
Along with the SOC, the RO must furnish to 
the Veteran and his representative a VA Form 
9 (Appeal to Board of Veterans' Appeals) and 
afford them the applicable time period for 
perfecting an appeal to these issues.  (The 
Veteran and his representative are hereby 
reminded that appellate consideration of 
these claims may be obtained only if a timely 
appeal is perfected).  If, and only if, the 
Veteran files a timely appeal, these issues 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



